Citation Nr: 0216529	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  99-22 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had active service from April 1970 to March 1973.

This appeal arises from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, that determined that a claim of 
entitlement to service connection for chronic hepatitis C was 
not well grounded.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

In December 2000, the Board remanded the case to the RO for 
additional development, including re-adjudication in light of 
the Veterans Claims Assistance Act of 2000 (VCAA).  The 
veteran has not requested a hearing. 


FINDINGS OF FACT

1.  The veteran underwent hernia repair surgery during active 
service in 1970; however, he did not receive any blood 
product; hepatitis C was first shown in 1996.

2.  The veteran's hepatitis C is not related to disease or 
injury or other incident of active service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records (SMRs) reflect no 
treatment for or diagnosis of any form of hepatitis.  These 
records do, however, reflect that in August 1970 he underwent 
surgery to repair an epigastric hernia.   His DD-214 reflects 
no service in Vietnam, Indochina, or Korea.  

The veteran submitted a claim for service connection for 
hepatitis C in April 1999.  He reported that he had a hernia 
during active service and he submitted some medical reports 
from Auburn Correctional Facility, where he resided, that 
reflect a positive test for hepatitis C dated in April 1996.  
Another report, dated in December 1997, reflects that the 
veteran was a 47 year old male, incarcerated 12 years 
earlier, who was found to have elevated liver functions in 
November 1996, which led to discovery of the hepatitis C 
virus.  According to the report, the veteran denied a history 
of blood transfusion, sexual promiscuity, homosexual contact, 
or drug abuse.  The examiner remarked that the etiology of 
the hepatitis was "indeterminate" and signs of chronic 
liver disease had been detected.  

The veteran underwent a VA compensation and pension 
examination for hepatitis in September 1999.  The veteran 
reported moderate fatigue, joint pain, and moderate to severe 
headaches; however the report is silent as to the date of 
onset of these symptoms.  The examiner reviewed the relevant 
medical history and noted that hepatitis was first detected 
in 1996.  The examiner noted that the veteran had no tattoos 
but had undergone a childhood appendectomy and a small 
ventral hernia repair during active service.  The veteran 
reportedly did not know if he had a blood transfusion during 
the hernia surgery, but the examiner noted that the record 
did not indicate any transfusion.  The examiner noted that 
the disease was "quite active" but that liver fibrosis was 
not too advanced.  There was no cirrhosis.  The examiner 
offered the following opinion:  

The fact that he had surgery does not really, for 
this small operation indicate a likelihood of 
relationship to this illness.  In view of the rest 
of his social history and the time elements 
involved and the state of his disease it is more 
likely than not that the disease originated other 
than while he was in the service, although that is 
possible.

In October 1999, the veteran argued that hepatitis C takes up 
to 30 years to manifest itself.

In December 2000, the Board remanded the case to the RO to 
obtain additional SMRs with which to ascertain whether a 
blood transfusion had been given during the veteran's in-
service hernia repair surgery.  

The RO subsequently received an in-service surgery report.  
The surgery report reflects that the veteran received 
approximately 1000 cc of saline solution intravenously, but 
no blood products, during an epigastric hernia repair 
procedure in 1970.  

In March 2002, the RO issued a supplementary statement of the 
case which notified the veteran that the claim remained 
denied on the basis of no evidence of a blood transfusion 
during the hernia repair surgery in 1970.

Subsequently, in March 2002, the veteran submitted a letter 
from VA's Veterans Health Administration (VHA), and an 
attached brochure that lists ways in which one could be 
exposed to hepatitis C virus.  The brochure notes exposure to 
someone's blood through contact with a bleeding wound, 
through needle-stick injury, or in any other way.  Other 
possible sources include pre-1992 blood transfusions, service 
in Vietnam, injecting drugs, inhaling cocaine, unprotected 
sex with multiple partners or a history of sexually 
transmitted disease, tattoo or body piercing, acupuncture, 
hemodialysis, born to an infected mother, or use of pre-1987 
blood clotting agents.

Along with the brochure, the veteran submitted a VA notice 
indicating that hepatitis C is spread by infected blood.  The 
letter states, "Combat and even military training often 
brings soldiers into contact with blood."  On a statement in 
support of claim dated in March 2002, the veteran argued that 
he had no risk factor outside of military service that he 
could point to as the cause of his hepatitis C infection.  

In April 2002, the RO sent a VCAA notice letter to the 
veteran.  The letter informed the veteran that evidence 
showing a relationship between the current disability and an 
injury, disease, or event in service was necessary.  The 
letter informed the veteran that he could submit a medical 
opinion from his own doctor or, ask for RO assistance in 
obtaining it.  The veteran did not submit any further 
evidence.  

II.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), contains extensive 
provisions regarding VA's obligations to notify claimants of 
any information and/or evidence which might be needed in 
their claims, and to assist claimants in obtaining such 
evidence, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  VA has 
published regulations to implement many of the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  These new regulations, which in pertinent part 
are effective as of the date of enactment of the VCAA, 
interpret and implement the mandates of the statute, "and do 
not provide any rights other than those provided by the 
VCAA."  66 Fed. Reg. 45,629.

The Board finds that the requirements of the VCAA and the 
implementing regulations have been satisfied in this matter.  
The RO, in the Statement of the Case (SOC) and supplemental 
statement of the case, has set forth the law and facts in a 
fashion that clearly and adequately explained the basis of 
its decision.  In a letter dated in April 2002, the RO 
informed the veteran of the provisions of the VCAA.  The RO 
gave adequate notice that additional medical nexus evidence 
was necessary and that the veteran could submit that evidence 
or inform the RO and they would attempt to obtain that 
evidence.  This letter gave notice of what evidence the 
appellant needed to submit and what evidence VA would try to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran has neither submitted additional medical 
evidence nor made reference to any additional records which 
could tend to substantiate his claim.  It appears that there 
are no outstanding records or other evidence that could 
substantiate the claim.  

VA is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); see also Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (extensive record and detailed decision show 
futility of any further evidentiary development).  Given the 
circumstances of this matter, the Board cannot find any basis 
under the VCAA to defer appellate review.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him and his representative 
as to the evidence needed, and in obtaining evidence 
pertaining to his claim.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for yet more 
development. 

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
be service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Hepatitis is not 
listed as a chronic disease at 3.309(a); however, cirrhosis 
of the liver is.  Nevertheless, there is no medical evidence 
of liver cirrhosis in this case.  The regulation governing 
presumptive service connection for chronic disease is 
therefore not applicable. 

There are two medical opinions concerning etiology of the 
veteran's hepatitis C that must be considered in this case.  
In December 1997, a physician felt that the etiology was 
"indeterminate".  The physician based that opinion on the 
veteran's reported history of no blood transfusion or other 
known risk factors.  The second opinion is that of a VA 
physician who determined that, based on the history of the 
case, it was not at least as likely as not that active 
service had caused hepatitis C.  This opinion is also based 
on correct facts.  The Board finds this opinion to be 
persuasive and notes that the opinion also includes 
consideration of the "time element involved" in this case, 
and the state of the disease when first diagnosed.  The 
physician reasoned that too much time elapsed between active 
service and the first clinical sign of hepatitis.  Although 
the veteran may disagree with this opinion, he has not 
submitted any competent medical evidence to rebut the 
opinion, nor has he asserted that his physical symptoms 
appeared earlier than 1996.  Thus, the competent medical 
evidence argues against the claim. 

With respect to the hepatitis brochure and the VHA letter, 
the Board notes that these do mention possible avenues of 
exposure to hepatitis C; however, in this case, the specific 
medical opinion addressing the medical facts of this case is 
more persuasive to the Board than is the medical brochure, 
which is viewed as a general guide to risk factors for 
hepatitis C.  It is noted that the medical brochure does not 
address any time element involved.  

Although the veteran has attempted to link hepatitis C to 
active service, he, as a layman without proper medical 
training and expertise, is not competent to provide probative 
evidence on a medical matter such as the diagnosis or 
etiology of a claimed medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, the Board 
cannot attach any weight to his assertion.  

As the Board finds the VA medical opinion to be more 
persuasive on the question of whether hepatitis C did, in 
fact, result from active service, the Board is persuaded that 
it is unlikely that hepatitis C began during active service.  
The claim must therefore be denied.  In reaching this 
decision, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West Supp. 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for hepatitis C is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

